Dear Mr. Rogers:
This office is in receipt of your request for an opinion of the Attorney General in regard to the necessity of resigning your position as an administrator for the Avoyelles Parish School Board when seeking to be elected as a member of the Avoyelles Parish School Board.  You ask the following questions:
  1.  Do I have to resign my position as an administrator in the Avoyelles Parish School system in order to "qualify" and "campaign" for a seat on the Avoyelles Parish School Board?
  2.  How soon, if elected, do I have to resign my position as an employee of the school system if/when elected to serve on the Avoyelles Parish School Board?
We find nothing which would mandate you resigning your position of employment with the Avoyelles Parish School Board as an administrator in order to "qualify" and "campaign" for a seat on the Avoyelles Parish School Board.  This office stated in Atty. Gen. Op. 89-270 that it must be recognized while dual officeholding may prohibit holding of two positions "it does not prevent one from seeking such elective office."
Similarly, in Atty. Gen. Op. 87-270 it was found that a teacher's aide performing services under the Claiborne Parish School Board may run for the office of school board member of that school district, but if elected, may not continue to concurrently hold the two positions.  In that opinion this office stated "pretermitting any consideration of R.S.17:428 * * * the concurrent holding of the two positions would clearly constitute `incompatible offices' under R.S. 42:64 of the Dual Officeholding Law * * *."
Moreover, the prohibition under R.S. 17:428 would only become effective upon you being elected inasmuch as it provides, "Whenever any supervisor, principal, teacher or other school employee is elected as a member of any parish or city school board or accepts any appointment to fill an unexpired term thereon and such board is his employer, he shall immediately submit his resignation to his employing board of which he is now a member." (Emphasis added.)
This statutory provision answers your second inquiry as to how soon you must resign your position as an employee of the school system if elected wherein it provides "he shall immediately submit his resignation to hisemploying board of which he is now a member."
Obviously, upon election you are entitled to the position on the School Board, but become a member upon taking the oath.  In this regard in Atty. Gen. Op. 90-577 this office stated, "You will note that upon election of a school teacher to a school board he shall immediately submit his resignation, and should he fail to do so, the position that the teacher holds under the school board shall be declared vacated by his taking of the oath of office as a member of the school board."  It was further observed therein that under R.S. 42:141 each public officer, within 30 days of receipt of his commission shall take the oath of office prescribed by law.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Very truly yours,
                             RICHARD P. IEYOUB Attorney General
                             BY: __________________________ BARBARA B. RUTLEDGE Assistant Attorney General
RPI/bbr
Date Received: October 14, 2001
Date Released: November 15, 2001